Title: To George Washington from William Lord Stirling Alexander, 20 April 1782
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dear Sir
                            Fish Kill April 20th 1782.
                        
                        The Storm yesterday prevented my leaveing Rhynbeck ’till this morning; It however has
                            been no loss of time to me, as I was employed in finishing my Answer to your Excellency’s Querries of the 15th which I now
                            send enclosed. The marginal notes are added meerly to give your Excellency my Ideas of two CoOperating Armies; the one
                            thro’ Jersey to Staten Island Bergen Neck and long Island; the other thro’ west Chester County to New york or Long Island
                            as Circumstances may require.
                        In every instance of the ensueing Campaign, a Considerable number of boats for transporting men, and some
                            Stout flat Gunboats will be necessary. a large number of heavy Cannon will also be wanted to open and Secure our
                            Communication between Staten Island, Long Island and Bergen Neck, as well as to Annoy and Interrupt that of the Enemy
                            between New york and the Occean thro’ the narrows and the Sound.
                        In mention these matters thus early as they require time in the preparation, and I am sure your Excellency
                            will pardon the liberty I take, as you know the motives which induce me to it.
                        The Ladies at Rhybeck Charged me to present their most respectfull Compliments to your Excellency, Mrs
                            Washington and all the family In which I beg leave very Sincerely to Join. and have the honor to be with great regard and
                            affection, your Excellencys Most Obedient and Most Humble Servant
                        
                            Stirling,
                        
                        
                            P.S. I intend to do myself the honor of waiting on your Excellency at head Quarters
                                on Monday, if your Excellency is to be at home that day.
                        

                    